Title: To George Washington from George Clinton, 8 April 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie April 8th 1781
                        
                        I am honored with your Excellency’s Letter of yesterday inclosing an extract of one from Genl Heath
                            respecting Capt. Simmons When Simmons was brought before me at Albany I consigned him over to the Commissioners for
                            Conspiracies at this Place to be dealt with at their Discretion: but before this Order was carried into execution I was
                            induced by the Representation of some of the most respectable Whigs in Westchester County and the concurring Sentiments of
                            their Members of the Legislature to alter my Determination and put him under the Care of Major Paulding to be imployed on
                            the Lines if approved by the Commanding Officer of the Department—I inclose a Copy of my Orders to Major Paulding on the
                            Subject for your Excellency’s perusal by which I flatter myself it will appear that every necessary Precaution has been
                            observed on my Part; and I am not a little surprised that Genl Heath should hesitate about ordering him from the Lines if
                            his continuance there is either conceived unsafe or occasions uneasiness to our Friends near the Lines; as my Consent to
                            his being imployed at all; your Excellency will perceive, was on Condition of it’s meeting Genl Heath’s Approbation. I
                            have the honor to be with great Respect & Esteem Your Excellency’s most Obedt Servant
                        
                            Geo: Clinton
                        
                    